EXHIBIT “A”
From:            sms@beharlegal.com
To:              Darren Spielman
Cc:              Joanna Lubczanska; Mike Kapin
Subject:         RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al
Date:            Wednesday, March 17, 2021 2:56:37 PM


Darren,

I have yet to confirm that my client even knows Ms. Simon’s current whereabouts. As you know, my
client’s obligation and ability to update its prior discovery responses is limited to the extent that it
actually has new information. In the meantime, no one is stopping you from attempting to locate
and serve Ms. Simon, which is plaintiff’s responsibility as the one who is seeking to depose this non-
party witness.

As for serving my firm with a subpoena for Ms. Simon, we don’t represent her, and serving my office
would not be effective service even if we did represent her. So any such subpoena will disregarded
by me for the reasons stated. Don’t waste your time.

Thanks,
Sam


From: Darren Spielman <dspielman@conceptlaw.com>
Sent: Wednesday, March 17, 2021 2:39 PM
To: sms@beharlegal.com
Cc: Joanna Lubczanska <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>;
Darren Spielman <dspielman@conceptlaw.com>
Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

Sam:
Your emails below make it clear that you have two different corporate representatives for the
defendants based upon an unknown breakdown of topics. Your clients have been dilatory in getting
Mr. Ehrlich rescheduled and thus we need to compel and extend the time period to do discovery.
Regarding Ms. Simon, all contact remains through Defendants counsel as you have still not given us
that information. You have had apparent knowledge that she was no longer on the board since at
least March 9, and yet we are forced to make all scheduling and coordination through your office
without the aid of updated initial disclosures or contact information for Ms. Simon. We will serve
your firm today with an updated subpoena for Ms. Simon, and will seek a short extension of the
discovery period as it relates to her deposition. You already do not oppose that extension of time. It
appears as though you oppose the motion to compel.



Darren Spielman
The Concept Law Group, P.A.
An Intellectual Property Law Firm
6400 North Andrews Avenue, Suite 500
Fort Lauderdale, Florida 33309
Office:     (754) 300-1500
Direct:     (754) 300-1457
Fax:          (754) 300-1501
www.ConceptLaw.com

DSpielman@ConceptLaw.com

NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
all of the contents of this message or any attachments may not have been produced by the sender.



From: sms@beharlegal.com <sms@beharlegal.com>
Sent: Wednesday, March 17, 2021 2:30 PM
To: Darren Spielman <dspielman@conceptlaw.com>
Cc: Joanna Lubczanska <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>
Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

Good afternoon Darren,

Shortly after our call, Mr. Levin emailed me that he will have confirmation today regarding these
scheduling issues.

As for whether Defendants oppose your proposed motion, there is a big difference between a
motion to compel and a motion for an extension. I do not oppose an extension of time to conduct
these depositions. I do oppose any motion for any order compelling anyone’s appearance.
Specifically, I have already confirmed that Mr. Levin will appear for deposition on March 25/26 as
Defendants’ Rule 30(b)(6) corporate representative. I have also advised you that Stormy Simon is no
longer on the board of either Defendant, and would not be subject to deposition on notice even if
she were. So with respect to Ms. Simon, you haven’t explained to me what it is you would be moving
to compel. I can’t tell you that I agree to or oppose your proposed motion without knowing what
relief you are requesting.

Thanks,
Sam

From: Darren Spielman <dspielman@conceptlaw.com>
Sent: Wednesday, March 17, 2021 2:19 PM
To: sms@beharlegal.com
Cc: Joanna Lubczanska <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>;
Darren Spielman <dspielman@conceptlaw.com>
Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

Sam:
During our call earlier this morning, in an attempt to meet and confer again on this discovery matter,
you noted that you still have no response from your client regarding Mr. Ehrlich nor Ms. Simon’s
rescheduling of depositions. As noted we will be moving the Court to compel your clients.
Throughout the email chain below you have indicated your agreement to such extension, but we
want to make sure our motion is characterized appropriately (either unopposed or agreed). Please
advise.



Darren Spielman
The Concept Law Group, P.A.
An Intellectual Property Law Firm
6400 North Andrews Avenue, Suite 500
Fort Lauderdale, Florida 33309
Office:     (754) 300-1500
Direct:     (754) 300-1457
Fax:          (754) 300-1501
www.ConceptLaw.com

DSpielman@ConceptLaw.com

NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
all of the contents of this message or any attachments may not have been produced by the sender.



From: Darren Spielman <dspielman@conceptlaw.com>
Sent: Monday, March 15, 2021 1:16 PM
To: sms@beharlegal.com
Cc: Joanna Lubczanska <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>;
Darren Spielman <dspielman@conceptlaw.com>
Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

Your clients have been aware of these depositions for a few weeks now, and given the time period in
the discovery we cannot delay. We will not allow your client’s delay, combined with our willingness
to reschedule, to serve as a reason that this will not be properly reset in the discovery period. We
need a resolution of this by the close of business today regarding (1) rescheduling the 30(b)(6)
portions that Mr. Ehrlich will cover and the date(s) of his availability and (2) Ms. Simon’s availability.
We note again that you have still not provided any contact information for her, and therefore we
remain beholden to communications and scheduling through your office only. We reiterate that if
she refuses to appear, and we are forced to issue a subpoena, we will raise this entire sequence
appropriately with Magistrate Judge Toomey.




Darren Spielman
The Concept Law Group, P.A.
An Intellectual Property Law Firm
6400 North Andrews Avenue, Suite 500
Fort Lauderdale, Florida 33309
Office:     (754) 300-1500
Direct:     (754) 300-1457
Fax:          (754) 300-1501
www.ConceptLaw.com

DSpielman@ConceptLaw.com

NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
all of the contents of this message or any attachments may not have been produced by the sender.



From: sms@beharlegal.com <sms@beharlegal.com>
Sent: Monday, March 15, 2021 11:10 AM
To: Darren Spielman <dspielman@conceptlaw.com>
Cc: Joanna Lubczanska <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>
Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

Good morning Darren,

I am waiting to hear from my clients regarding these. I will advise as soon as possible.

Thanks,
Sam

From: Darren Spielman <dspielman@conceptlaw.com>
Sent: Monday, March 15, 2021 8:48 AM
To: sms@beharlegal.com
Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com; Joanna Lubczanska
<jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>
Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al
Importance: High

Sam:
Please advise as to Mr. Ehrlich and Ms. Simon. These need to be rescheduled.



Darren Spielman
The Concept Law Group, P.A.
An Intellectual Property Law Firm
6400 North Andrews Avenue, Suite 500
Fort Lauderdale, Florida 33309
Office:     (754) 300-1500
Direct:     (754) 300-1457
Fax:          (754) 300-1501
www.ConceptLaw.com

DSpielman@ConceptLaw.com
NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
all of the contents of this message or any attachments may not have been produced by the sender.



From: Darren Spielman
Sent: Friday, March 12, 2021 9:28 AM
To: sms@beharlegal.com
Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com; Joanna Lubczanska
<jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>
Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

Based upon your promise to cooperate with the reschedule these depositions, we agree that they
can all be rescheduled. We do not agree to a modification of the scheduling order and again direct
you to the Judge’s prior Order regarding this concept.



Darren Spielman
The Concept Law Group, P.A.
An Intellectual Property Law Firm
6400 North Andrews Avenue, Suite 500
Fort Lauderdale, Florida 33309
Office:     (754) 300-1500
Direct:     (754) 300-1457
Fax:          (754) 300-1501
www.ConceptLaw.com

DSpielman@ConceptLaw.com

NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
all of the contents of this message or any attachments may not have been produced by the sender.



From: sms@beharlegal.com <sms@beharlegal.com>
Sent: Thursday, March 11, 2021 7:14 PM
To: Darren Spielman <dspielman@conceptlaw.com>
Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com; Joanna Lubczanska
<jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>
Subject: Re: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

Darren:
Confirmed we will produce Adam Levin individually and as corporate rep for both entities and
thus no subpoena will be needed for him.

Confirmed you will have my cooperation and flexibility with scheduling Justin Ehrlich's
deposition.

Confirmed that if, for whatever reason, the deposition of Stormy Simon cannot be conducted
between now and 3/31, I will join in and agree to relief from the scheduling order so that
deposition can be conducted.

Perhaps you will agree to some modification of the scheduling order (like extending discovery
but keeping all other dates the same)?

My impression from your email below is that, subject to these conditions, you are not
expecting me or the witnesses to appear for deposition tomorrow. Please confirm.

Thanks,
Sam


From: Darren Spielman <dspielman@conceptlaw.com>
Sent: Thursday, March 11, 2021 6:11 PM
To: sms@beharlegal.com <sms@beharlegal.com>
Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com <np@beharlegal.com>; Joanna
Lubczanska <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>; Darren Spielman
<dspielman@conceptlaw.com>
Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

Sam:
Depos of your clients:
This will confirm that we will take the depositions of Adam Levin, individually and as 30(b)(6) witness
for both entities and Justin Ehrlich as 30(b)(6) witness for both entities regarding different areas of
inquiry that you can provide in advance. Regarding dates, I have a commitment to be a presenter on
a panel on the 25th from 2:30 pm EST through 4:00 pm. So we could conduct some parts of the
deposition(s) during the morning and early afternoon, but would need to continue to the 26 (which I
can make arrangements to clear the 26th completely for). I don’t know if the witnesses are on EST,
so we can work that out. Based on your explanation below, and from our meet and confer call
yesterday, we confirm that a subpoena will not be required for Mr. Levin individually and that re-
notices will be sufficient. Until we get the available dates from Mr. Elrich, it creates further
challenges on scheduling. Again, I am ok with rescheduling as long as we can get appropriate
cooperation and flexiblilty on available dates. Your client has had notice of these corp depos since
February 25.
Regarding Ms. Simon: Her changed status of no longer being a board member is something we can
address at the depositions. Logistically, we have still not been provided any of her contact
information to attempt to serve her with a subpoena. We are still stuck with your initial disclosures
that all contact must flow through counsel. I appreciate that your office is attempting to get her
cooperation, but want to make clear that if additional delays occur, and we are unable to schedule
her for deposition during the discovery period we will seek relief from the Magistrate Judge. As a
result, we ask that urgency get placed on this portion of discovery scheduling.

Regarding your settlement discussion portion we will send you a separate email to keep these
communications segregated in the event this information must be presented to the court for a
motion to compel.

Darren Spielman
The Concept Law Group, P.A.
An Intellectual Property Law Firm
6400 North Andrews Avenue, Suite 500
Fort Lauderdale, Florida 33309
Office:     (754) 300-1500
Direct:     (754) 300-1457
Fax:          (754) 300-1501
www.ConceptLaw.com

DSpielman@ConceptLaw.com

NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
all of the contents of this message or any attachments may not have been produced by the sender.



From: sms@beharlegal.com <sms@beharlegal.com>
Sent: Thursday, March 11, 2021 4:55 PM
To: Darren Spielman <dspielman@conceptlaw.com>
Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com; Joanna Lubczanska
<jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>
Subject: Re: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

Good afternoon Darren,

The corporate witnesses will be Adam Levin and Justin Ehrlich.

Because the areas of inquiry are identical, it does not make sense to have the same witness
testify twice (once for each defendant entity) on the same subjects.

My client will advise shortly which witness will cover which area of inquiry, but I am
envisioning:
Adam Levin, individually and as 30(b)(6) witness for both entities regarding areas of inquiry n
through x
Justin Ehrlich as 30(b)(6) witness for both entities regarding areas of inquiry y through z

Adam Levin is available on 3/25 and 3/26. I will advise regarding Justin's availability as soon as
possible.

The client has confirmed that Stormy Simon is no longer on either of the boards, and is
inquiring whether she will appear voluntarily without a subpoena and when she will be
available.

Please confirm that you will continue tomorrow's depos to later in the month.




Please advise.

Thanks,
Sam


From: Darren Spielman <dspielman@conceptlaw.com>
Sent: Wednesday, March 10, 2021 1:27 PM
To: sms@beharlegal.com <sms@beharlegal.com>
Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com <np@beharlegal.com>; Joanna
Lubczanska <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>
Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

I know I could make 17,19, and 22 work, but unsure about 25, 26. The 23rd is not available for me.



Darren Spielman
The Concept Law Group, P.A.
An Intellectual Property Law Firm
6400 North Andrews Avenue, Suite 500
Fort Lauderdale, Florida 33309
Office:     (754) 300-1500
Direct:     (754) 300-1457
Fax:          (754) 300-1501
www.ConceptLaw.com
DSpielman@ConceptLaw.com

NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
all of the contents of this message or any attachments may not have been produced by the sender.



From: sms@beharlegal.com <sms@beharlegal.com>
Sent: Wednesday, March 10, 2021 12:47 PM
To: Darren Spielman <dspielman@conceptlaw.com>
Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com; Joanna Lubczanska
<jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>
Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

Hi Darren,

I have reached out to my client about what we discussed and am waiting for a response.

In the meantime, the only open days I have between now and the 3/31 discovery deadline are: 3/17,
3/19, 3/22, 3/23, 3/25, and 3/26. I have yet to be told which, if any, of these dates work for the
deponents.

Thanks,
Sam

From: Darren Spielman <dspielman@conceptlaw.com>
Sent: Wednesday, March 10, 2021 10:36 AM
To: sms@beharlegal.com
Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com; Joanna Lubczanska
<jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>; Darren Spielman
<dspielman@conceptlaw.com>
Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

Sam:
This summarizes our call this morning to resolve the discovery matters. (1) You will review the 30(b)
(6) notices and determine the appropriate person(s) for those depos. (2) We are willing to
reschedule all of the depositions within the discovery period, subject to you providing us with your
dates of availability. (3) We disagree that a subpoena is or was required for the board members
listed on the initial disclosures and in the discovery responses which are still very recent. (4) You
indicated a willingness to avoid having to serve a subpoena to Mr. Levin, and that we can simply
work on rescheduling. As noted during the call and previously in an email, if Mr. Levin is a 30(b)(6)
deponent then we are willing to cancel his deposition and have it jointly. (5) Since the initial
disclosures note that all communications should flow through counsel to the listed witnesses, we are
unable to serve a subpoena directly to any of them. You indicated that you are unsure whether Ms.
Simon is part of the Board of Directors and therefore believe that a subpoena is appropriate. We are
willing to revise the notice and issue a subpoena instead, but your client must provide contact
information for Ms. Simon as soon as possible so that we can get her served. Your clients never
updated their initial disclosures that Ms. Simon is no longer a member of the board of directors, nor
that she is no longer under the direction of or part of the control group of both companies. (6) You
intend on filing your motion to extend the case deadlines and we oppose the motion.



Darren Spielman
The Concept Law Group, P.A.
An Intellectual Property Law Firm
6400 North Andrews Avenue, Suite 500
Fort Lauderdale, Florida 33309
Office:     (754) 300-1500
Direct:     (754) 300-1457
Fax:          (754) 300-1501
www.ConceptLaw.com

DSpielman@ConceptLaw.com

NOTICE: This e-mail message and any attachment to this e-mail message contains confidential information
that may be legally privileged. If you are not the intended recipient, you must not review, retransmit, convert
to hard copy, copy, use or disseminate this e-mail or any attachments to it. If you have received this e-mail in
error, please notify us immediately by return e-mail or by telephone at 754.300.1500 and delete this message.
Please note that if this e-mail message contains a forwarded message or is a reply to a prior message, some or
all of the contents of this message or any attachments may not have been produced by the sender.



From: sms@beharlegal.com <sms@beharlegal.com>
Sent: Tuesday, March 9, 2021 5:35 PM
To: Darren Spielman <dspielman@conceptlaw.com>
Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com; Joanna Lubczanska
<jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>
Subject: Re: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

Darren,

If you didn’t serve a subpoena on Ms. Simon, she isn’t appearing. The only witnesses affiliated with
the defendant who you can depose on notice are 30(b)(6) reps. The fact that Simon was identified in
initial disclosures is irrelevant.

Like I said, I understand Simon isn’t on the board anymore, so I wouldn’t be able to produce her
even if that were required, which it isn’t.

I will propose new dates for 30(b)(6) reps. When do you intend to serve subpoenas on the individual
witnesses you are proposing to depose?

Thanks,
Sam
Sent from my iPhone


     On Mar 9, 2021, at 5:27 PM, Darren Spielman <dspielman@conceptlaw.com> wrote:


     Sam:
     Stormy Simon is not a 30(b)(6) depo. You were provided a proper notice of deposition
     for her. The 30(b)(6) depositions are separately scheduled and noticed. Your client in
     October identified Ms. Simon as a witness and made her contact information
     unavailable, instead listing counsel as the contact means. Your clients’ Interrogatory
     responses confirm her as a member of the board of directors for both companies.

     As noted in my email below, I am willing to work with you on rescheduling depositions
     within the discovery period only. Instead of chasing dates, please let me know your
     availability. Please note, that we intend on beginning with Ms. Simon, followed by the
     30(b)(6) for each entity and then (if Mr. Levin is not the corp rep) him personally as
     well. Please prepare your proposed dates accordingly.



     Darren Spielman
     The Concept Law Group, P.A.
     An Intellectual Property Law Firm
     6400 North Andrews Avenue, Suite 500
     Fort Lauderdale, Florida 33309
     Office:     (754) 300-1500
     Direct:     (754) 300-1457
     Fax:          (754) 300-1501
     www.ConceptLaw.com

     DSpielman@ConceptLaw.com

     NOTICE: This e-mail message and any attachment to this e-mail message contains
     confidential information that may be legally privileged. If you are not the intended recipient,
     you must not review, retransmit, convert to hard copy, copy, use or disseminate this e-mail or
     any attachments to it. If you have received this e-mail in error, please notify us immediately by
     return e-mail or by telephone at 754.300.1500 and delete this message. Please note that if this e-
     mail message contains a forwarded message or is a reply to a prior message, some or all of the
     contents of this message or any attachments may not have been produced by the sender.



     From: sms@beharlegal.com <sms@beharlegal.com>
     Sent: Tuesday, March 9, 2021 4:56 PM
     To: Darren Spielman <dspielman@conceptlaw.com>
     Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com; Joanna Lubczanska
     <jlubczanska@conceptlaw.com>; Mike Kapin <mikekapin@gmail.com>
     Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

     Darren,
I am not prepared to be attending depositions on Friday. I am being given less than 3
days’ notice and have other commitments on my calendar.

In addition, I don’t see where you ever served a subpoena on Stormy Simon. Even if
Simon were still on my client’s board (which may not be the case), you don’t get to
select who from my entity clients appears for deposition. Rather, as you know, Rule
30(b)(6) allows you to designate areas of inquiry and then I SELECT WHO APPEARS.

So the Simon deposition is not going forward on Friday in any event. As a professional
courtesy, I am requesting that you email me new proposed dates for these depositions.

As for the proposed motion, I will advise the court that we have conferred and that you
oppose the motion for the reasons set forth in your email below.

Thanks,
Sam

From: Darren Spielman <dspielman@conceptlaw.com>
Sent: Tuesday, March 9, 2021 4:43 PM
To: sms@beharlegal.com; Mike Kapin <mikekapin@gmail.com>
Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com; Joanna Lubczanska
<jlubczanska@conceptlaw.com>; Darren Spielman <dspielman@conceptlaw.com>
Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

Sam:
We strongly oppose a 60 day extension of the deadlines. As I noted in my earlier email,
this is a relatively straight forward single count case for breach of contract. You and
your partner have been copied on all pleadings and discovery. Importantly, as you
affirmed in the motion for pro hac vice “Mr. Kapin designates Howard R. Behar, Esq.
and Samuel M. Sheldon, Esq., both associated with The Behar Law Firm, P.A., located at
3323 NE 163rd St., Suite 402, N. Miami Beach, FL 33160, as the attorneys and law firm
upon whom all notices and papers pertaining to this case may be served and who will
be responsible for the progress of this case.” (emphasis added) DE 31. To date,
Defendants have responded to discovery and produced a total of 24 pages of discovery
responses (which you were copied on). Plaintiff has produced a total of 354 pages of
documents, the bulk of which reflect public SEC filings of your own clients (which you
were copied on). We simply cannot see how or why a 60 day extension of all the case
deadlines is necessary or appropriate. To the contrary it is prejudicial to my client as
your clients continue to hold both the $307,500.00 in funds and the domain at issue in
this case. Your proposed motion admits that Defendants counsel has been diligent in
discovery and otherwise. To date, there is no known disputes over the document
production from either party. There are no outstanding discovery requests. As a result,
you have not shown good cause. If there was a reasonable specific conflict in your
schedule, we would be willing to explore accommodating you and working on
rescheduling the depositions during the discovery period. Otherwise, we will proceed
with the depositions as scheduled. My staff will send you the zoom links shortly.




Darren Spielman
The Concept Law Group, P.A.
An Intellectual Property Law Firm
6400 North Andrews Avenue, Suite 500
Fort Lauderdale, Florida 33309
Office:     (754) 300-1500
Direct:     (754) 300-1457
Fax:          (754) 300-1501
www.ConceptLaw.com

DSpielman@ConceptLaw.com

NOTICE: This e-mail message and any attachment to this e-mail message contains
confidential information that may be legally privileged. If you are not the intended recipient,
you must not review, retransmit, convert to hard copy, copy, use or disseminate this e-mail or
any attachments to it. If you have received this e-mail in error, please notify us immediately by
return e-mail or by telephone at 754.300.1500 and delete this message. Please note that if this e-
mail message contains a forwarded message or is a reply to a prior message, some or all of the
contents of this message or any attachments may not have been produced by the sender.



From: sms@beharlegal.com <sms@beharlegal.com>
Sent: Tuesday, March 9, 2021 4:24 PM
To: Darren Spielman <dspielman@conceptlaw.com>; Mike Kapin
<mikekapin@gmail.com>
Cc: Howard Behar <hrb@beharlegal.com>; np@beharlegal.com
Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

Hello again Darren,

I have drafted and intend to file the attached motion. Please advise as to Plaintiff’s
position re same.

Thanks,
Sam

From: Darren Spielman <dspielman@conceptlaw.com>
Sent: Tuesday, March 9, 2021 8:23 AM
To: Mike Kapin <mikekapin@gmail.com>
Cc: Howard Behar <hrb@beharlegal.com>; sms@beharlegal.com; np@beharlegal.com
Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al
Importance: High

Counsel:
We did not receive a response to the email below. Given the depositions are scheduled
for Friday, there are moving pieces that need to be resolved.



Darren Spielman
The Concept Law Group, P.A.
An Intellectual Property Law Firm
6400 North Andrews Avenue, Suite 500
Fort Lauderdale, Florida 33309
Office:     (754) 300-1500
Direct:     (754) 300-1457
Fax:          (754) 300-1501
www.ConceptLaw.com

DSpielman@ConceptLaw.com

NOTICE: This e-mail message and any attachment to this e-mail message contains
confidential information that may be legally privileged. If you are not the intended recipient,
you must not review, retransmit, convert to hard copy, copy, use or disseminate this e-mail or
any attachments to it. If you have received this e-mail in error, please notify us immediately by
return e-mail or by telephone at 754.300.1500 and delete this message. Please note that if this e-
mail message contains a forwarded message or is a reply to a prior message, some or all of the
contents of this message or any attachments may not have been produced by the sender.



From: Darren Spielman <dspielman@conceptlaw.com>
Sent: Sunday, March 7, 2021 9:40 AM
To: Mike Kapin <mikekapin@gmail.com>
Cc: hrb@beharlegal.com; sms@beharlegal.com; np@beharlegal.com; Darren Spielman
<dspielman@conceptlaw.com>
Subject: RE: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

Mike:
We understand and would not object to your withdrawal as counsel on this matter.
However, your email does not provide sufficient clarity for us to provide you with an
agreement on rescheduling depositions. Your local counsel has been privy to the
pleadings and discovery throughout this matter, and is copied herein. When will you
know who is taking over this matter? Our concern is that this transition is occurring
near the end of the discovery period (specifically March 31) and dispositive motions
 are due by April 30. We are unclear if the Court will entertain an extension of these
deadlines. In fact, the Court’s Order specifically addresses our concerns: “The parties
should be aware that a stipulation to the continuance of discovery anticipates no
discovery disputes. Therefore, this Court will not hear discovery disputes arising during
the stipulated continuance. The parties are further advised that any extension of
discovery will not result in an extension of the dispositive motion filing deadline or
other pretrial or trial dates except upon order of the Court.” (Dkt 47).

Even with an express agreement to extend the discovery, we are left with depositions
that will occur after the original discovery period. As a result, Plaintiff is situated with
an inability to raise any discovery disputes based upon your client’s deposition
testimony, including any post deposition supplementation of discovery responses.
Moreover, the Court’s Order shows its general unwillingness to extend the dispositive
motion deadline, which further prejudices Plaintiff. If Mr. Sheldon is going to take over
the matter, the ramp up time is minimal at best. We can work with Mr. Sheldon on his
calendar for rescheduling purposes within the discovery time period, and allowing for
the time periods to raise discovery concerns as outlined above. If your clients obtain
new counsel, we believe the case is relatively straight forward with a very reasonable
amount of documents and information, such that a short amount of time is needed to
get up to speed. In any circumstance, we would request that you immediately put forth
a motion to the Court informing the Court of this change so that we can have certainty
over scheduling and deadlines in the Court’s schedule.


**Note: Kain Spielman, P.A. (ComplexIP.com) has merged with The Concept Law
Group,P.A. Please update our information as shown below.



Darren Spielman
The Concept Law Group, P.A.
An Intellectual Property Law Firm
6400 North Andrews Avenue, Suite 500
Fort Lauderdale, Florida 33309
Office:     (754) 300-1500
Direct:     (754) 300-1457
Fax:          (754) 300-1501
www.ConceptLaw.com

DSpielman@ConceptLaw.com

NOTICE: This e-mail message and any attachment to this e-mail message contains
confidential information that may be legally privileged. If you are not the intended recipient,
you must not review, retransmit, convert to hard copy, copy, use or disseminate this e-mail or
any attachments to it. If you have received this e-mail in error, please notify us immediately by
return e-mail or by telephone at 754.300.1500 and delete this message. Please note that if this e-
mail message contains a forwarded message or is a reply to a prior message, some or all of the
contents of this message or any attachments may not have been produced by the sender.



From: Mike Kapin <mikekapin@gmail.com>
Sent: Friday, March 5, 2021 9:20 PM
To: Darren Spielman <dspielman@conceptlaw.com>
Subject: 3:20-cv-00017-MMH-JBT Kauffman v. Trans High Corporation et al

Darren,

I am transitioning off this case. It will either end up solely with local counsel or
Defendants will be bringing in new trial counsel. Depositions will need to be put out for
a few weeks. This is a result of the above, as well as general delays caused by COVID-
19. Kindly advise if you have any objections to rescheduling the depositions. It may
also be necessary to reach out to the Court to seek revised deadlines. Thanks.
Best,

Mike

--
______________________________________

Michael J. Kapin | Attorney at Law
LAW OFFICES OF MICHAEL J. KAPIN
1133 Broadway, Suite 1001
New York, New York 10010
(212) 513-0500 | FAX (866) 575-5019
______________________________________

****CONFIDENTIALITY NOTICE****
THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT mikekapin@gmail.com
OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.
